Mailed:										
In re application of							:
Cahill		
									:	DECISION ON
Serial No. 16/536,313						:	PETITION

Filed:	August 9, 2019						:
For: 	METHOD AND APPARATUS FOR INJECTING 
           SEALANT DIRECTLY INTO TIRE PUNCTURES 



This is a decision on the PETITION UNDER 37 CFR 1.181 filed on April 18, 2022. Applicant requests that a new examiner be assigned to this application. A review of the record indicates that prosecution is closed  and a Notice of Appeal was filed on April 26, 2022.  

The file history of Application No. 16/536,313 has been reviewed.  While the petitioner requests that the present application be reassigned in view of Applicant’s perception that he is being treated unfairly and that his claims are not being examined objectively, it is noted that the issues raises by the petitioner do not demonstrate any unfair bias or prejudice towards the applicant.  See In re Ovshinsky, 24 USPQ2d 1241.  

Petitioner is reminded that the remedy for improper rejections is appeal to the Board of Patent Appeals and Interferences (37 CFR 41.31) and the appeal for other improper examiner actions is petition (37 CFR 1.181(a)).  These are adequate remedies to address petitioner’s concerns of Examiner Harmon’s actions during the examination of the present application. 











DECISION

The petition is DISMISSED.   




/ALEXA D NECKEL/                                                                                                                                                                                                        ___________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk

Bret E. CahillP. O. Box 1171Brawley CA 92227-1171